     Case 3:20-cv-00259-MMD-WGC Document 7 Filed 04/22/21 Page 1 of 3


1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                 ***
6     JESSE PINA,                                       Case No. 3:20-cv-00259-MMD-WGC
7                                    Plaintiff,                       ORDER
             v.
8
      DARIN BALAAM, et al.,
9
                                 Defendants.
10
11          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983
12   by an individual who was formerly incarcerated at the Washoe County Detention Center.
13   (ECF No. 1-1.) On March 5, 2021, the Court issued an order directing Plaintiff Jesse Pina
14   to file his updated address and a non-prisoner application to proceed in forma pauperis
15   with the Court within 30 days. (ECF No. 5.) The 30-day period has now expired, and Pina
16   has not filed his updated address, filed a non-prisoner application to proceed in forma
17   pauperis, or otherwise responded to the Court’s order.
18          District courts have the inherent power to control their dockets and “[i]n the
19   exercise of that power, they may impose sanctions including, where appropriate . . .
20   dismissal” of a case. Thompson v. Hous. Auth. of City of L.A., 782 F.2d 829, 831 (9th Cir.
21   1986). A court may dismiss an action with prejudice based on a party’s failure to prosecute
22   an action, failure to obey a court order, or failure to comply with local rules. See Ghazali
23   v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for noncompliance with
24   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal
25   for failure to comply with an order requiring amendment of complaint); Carey v. King, 856
26   F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to comply with local rule
27   requiring pro se plaintiffs to keep court apprised of address); Malone v. United States
28   Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply
     Case 3:20-cv-00259-MMD-WGC Document 7 Filed 04/22/21 Page 2 of 3


1    with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (affirming

2    dismissal for lack of prosecution and failure to comply with local rules).

3           In determining whether to dismiss an action for lack of prosecution, failure to obey

4    a court order, or failure to comply with local rules, the court must consider several factors:

5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

8    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

9    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

10          Here, the Court finds that the first two factors, the public’s interest in expeditiously
11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

14   in filing a pleading ordered by the Court or prosecuting an action. See Anderson v. Air

15   W., Inc., 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

16   disposition of cases on their merits—is greatly outweighed by the factors in favor of

17   dismissal discussed herein. Finally, a court’s warning to a party that his or her failure to

18   obey the court’s order will result in dismissal satisfies the “consideration of alternatives”

19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

20   at 1424. The Court’s order requiring Pina to file his updated address and file a non-
21   prisoner application to proceed in forma pauperis with the Court within 30 days expressly

22   stated: “IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

23   this case will be subject to dismissal without prejudice.” (ECF No. 5 at 2.) Thus, Pina had

24   adequate warning dismissal would result from his noncompliance with the Court’s order

25   to file his updated address and a non-prisoner application to proceed in forma pauperis

26   within 30 days.

27   ///
28   ///


                                                   2
     Case 3:20-cv-00259-MMD-WGC Document 7 Filed 04/22/21 Page 3 of 3


1          It is therefore ordered that this action is dismissed without prejudice based on

2    Plaintiff Jesse Pina’s failure to file an updated address and a non-prisoner application to

3    proceed in forma pauperis in compliance with the Court’s March 5, 2021 order.

4          The Clerk of Court is directed enter judgment accordingly and close this case.

5          DATED THIS 22nd Day of April 2021.

6

7

8                                              MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
9

10
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                                 3
